IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                              No. 95-10054

                            Summary Calendar



LAWRENCE D. KENEMORE,
                                              Plaintiff-Appellant,

                                 versus

UNITED STATES DEPARTMENT OF LABOR,
ET AL.,
                                              Defendant-Appellee.




             Appeal from the United States District Court
                  for the Northern District of Texas
                           (3:94 CV 1869 H)


                        (   August 31, 1995     )

Before HIGGINBOTHAM, DUHÉ, and EMILIO GARZA, Circuit Judges.

PER CURIAM:*

     Lawrence D. Kenemore, Jr., an habitual pro se litigant,

appeals the district court's dismissal of his suit against the

Department of Labor and several of its officers.       We affirm.

     First, Kenemore argues that the district court erred in

failing to recognize that the Department of Labor can be "sued as

a person."     Yet sovereign immunity shields the Department of Labor

     *
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
and all other United States "departments" from damages actions

absent a waiver.     Williamson v. U.S. Dep't of Agric., 815 F.2d 368,

373 (5th Cir. 1987).      Kenemore cites no such waiver here.

     Second, he argues that the district court incorrectly held

that "government servants cannot be sued in their individual

capacity."    The district court did not hold this.                     Rather, it

implicitly held that the individual defendants here were entitled

to qualified immunity because Kenemore's conclusory allegations did

not suffice     to   state   a   violation         of   any   clearly   established

statutory or constitutional right.                 See Mitchell v. Forsythe, 472
U.S. 511 (1985).     Having reviewed Kenemore's complaint, we agree.

     Third, Kenemore complains that the district court failed to

recognize the allegations of constitutional violations that he

stated in his complaint.          We agree with the district court that

Kenemore's complaint "fails to allege anything more than conclusory

facts and legal conclusions."           The gist of his complaint is that

defendants lacked jurisdiction to subpoena or question him.                    This

is a legal conclusion unsupported by any factual allegations in his

complaint.

     Finally,    Kenemore       takes   issue       with   the   district   court's

characterization     of   his    action       as    a   Bivens   action.    Because

Kenemore fails to brief this issue, which he raises in a terse

sentence, we will not consider it.             See Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993).

     Accordingly, we AFFIRM.




                                          2